CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Post-Effective Amendment #606 to the Registration Statement on Form N-1A of Professionally Managed Portfolios and to the use of our report dated November 25, 2014 on the financial statements and financial highlights of TCM Small Cap Growth Fund and TCM Small–Mid Cap Growth Fund, each a series of Professionally Managed Portfolios.Such financial statements and financial highlights appear in the 2014 Annual Report to Shareholders, which is incorporated by reference into the Statement of Additional Information. /s/ TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania January 30, 2015
